DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendment filed on 02/15/21.  Regarding the amendment, claims 1-25 are present for examination.
Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: the record of prior art by itself or in combination with other references does not show a self-propelling method, as recited in claim 1, comprising: 
providing an impulse to a first magnet, the first magnet having angular momentum about a first point subsequent to the impulse; and 
inducing a change in angular momentum of a second magnet in response to magnetic attraction with the first magnet, the second magnet rotating about a second point; 
wherein the first and second magnets are rotatably coupled to a rigid vehicle platform at the first and second points, and the inducing a change in angular momentum of the second magnet results in a transferred linear impulse on the rigid vehicle platform to impart thrust in a first direction.
The record of prior art by itself or in combination with other references also does not show a method of self-propulsion comprising, inter alia, the first and second magnets inducing an amplified centripetal- induced force component to impart thrust in the first direction on a rigid body coupled between the first and second axis of rotation as recited in claim 6.
Furthermore regarding claim 17, the record of prior art by itself or in combination with other references does not show a self-propelling apparatus, comprising: 
a first magnet rotatable about a first rotational axis at a radius (R); 
a second magnet rotatable about a second rotational axis to a position magnetically adjacent to the first magnet; 
an electromagnetic pulse generator disposed at the radius (R) from the first rotational axis to provide the first magnet with an impulse; and 
a rigid vehicle platform coupled between the first and second magnets; 
wherein an electromagnetic impulse provided to the first magnet by the electromagnetic pulse generator results in increased angular momentum of the first magnet, a sharing of a linear momentum component in a first direction between the first and second magnets through magnetic force, and sharing of the linear momentum component in the first direction with the rigid vehicle platform to impart thrust to translate the rigid vehicle platform in the first direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEDA T PHAM/Examiner, Art Unit 2834